DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.         The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

               Priority
 2.          Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Information Disclosure Statement
3.         The information disclosure statement (IDS) submitted on 03/27/2020 and 11/04/2020 is being reviewed and considered by the examiner.

Disposition of the Claims
4.         The instant application was effectively filed on March 27, 2020, wherein claims 1-20 are pending.

Response to Arguments
5.	Applicant’s arguments filed 04/19/2021 have been considered but are moot in view of new grounds of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase “a connection line extending from the non-display area to the non-display area via the display area” renders the claim indefinite because it is ambiguous how the connection line extends from one position to the same position, basically the connection line starts and stops extending at same place which means no extension occurred.  See MPEP § 2173.05(d).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

7.         Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cho et al. US PG-PUB 20180331124 A1 (hereinafter Cho).
Regarding claim 1, Cho teaches A display device (Fig. 1 and Para. [0059]; display device), comprising: a substrate including a display area and a non-display area (Para. [0059]; substrate 110 includes main display portion 111 and edge/side display portions i.e. 112, 115 and 116); a plurality of signal lines disposed in the display area and extending in a first direction from the non-display area to the display area (Fig. 3; data lines 171 is disposed in main portion and extends in a first direction W1 from edge display portions 112, 115, 116 into main display portion 111); a connection line extending from the non-display area to the non-display area via the display area being electrically connected to a respective signal line of the plurality of signal lines the non-display area (Fig. 3 and Para. [0064]; a data voltage transmission line 510 extends from edge/side display portion 115 to edge/side display portion are 116 via display area 111 and connects the data lines 171 and a driving circuit portion 400.  The data voltage transmission line 510 is connected to data lines 171); and an initialization voltage line extending in a second direction intersecting the first direction (Fig. 6 and Para. [0105]; initialization voltage line 159 extending in a second direction W2), wherein the connection line overlaps the initialization voltage line in a thickness direction of the display device (Fig. 8; it is clearly shown that a data voltage transmission line 510 overlaps initialization voltage line 159).

Regarding claim 2, Cho teaches The display device of claim 1, Cho teaches further comprising: a second conductive layer which includes the initialization voltage line (Para. [0105]; second conductive layer includes initialization voltage line 159), a third conductive layer disposed on the second conductive layer (Para. [0108]; the third conductive layer may be disposed on the second conductive layer on a cross-section.), and which includes the respective signal line of the plurality of signal lines (Para. [0108]; third conductive layer that includes the data lines 171 that transmit the data signal Dm and the driving voltage line 172 that transmits the driving voltage ELVDD), and a fourth conductive layer disposed on the third conductive layer (Para. [0132]; the fourth conductive layer may be disposed on the third conductive layer on a cross-section), and which includes the connection line (Para. [0132]-[0134]; the fourth conductive layer including a data voltage transmission line 510, wherein said data voltage transmission line 510 may overlap the data line 171.  The data voltage transmission line 510 is connected to the data line 171 through a contact hole 610, and may transmit the data signal Dm to the data line 171).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.	Claims 3-7, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. US PG-PUB 20180331124 A1 (hereinafter Cho) in view of Kim et al. US PG-PUB 20180006105 A1 (hereinafter Kim).
Regarding claim 3, Cho teaches The display device of claim 2, Cho teaches further comprising: a first source voltage line disposed between the initialization voltage line and the connection line (Fig. 8; wherein driving voltage 172 is disposed between initialization voltage line 159 and the data voltage transmission line 510), and Cho fails to disclose the arrangement of the first source voltage line overlapping the connection line in the thickness direction of the display device.
Kim teaches wherein the first source voltage line overlaps the connection line in the thickness direction of the display device (Fig. 11; wherein first and second power line PL1 and PL2 overlaps D which consist of inclined portion corresponding to claimed connection line).
Thus, it would have been obvious to a person of ordinary skills in the art at the effective filing date to re-arrange the order of the driving voltage line and data voltage transmission line as disclosed in Cho into the arrangement as taught by Kim which places the power line on top of the connection line in order to yield same predictable results of proving voltage to the pixels Kim-(Para. [0109]).

Regarding claim 4, Cho as modified by Kim teaches The display device of claim 3, Cho teaches further comprising: a scan line disposed between the substrate and the initialization voltage line (Fig. 8; wherein scan line 152 between substrate 110 and initialization voltage line 159), and wherein the first source voltage line overlaps the scan line in the thickness direction of the display device (Fig. 8; wherein 172 overlaps 152).

Regarding claim 5, Cho as modified by Kim teaches The display device of claim 4, Cho teaches further comprising: a first conductive layer disposed between the substrate and the second conductive layer (Para. [0105], [0147]; wherein the second conductive layer is disposed on 142 and the first conductive layer which is disposed on layer 141 according to Para. [0145], therefore, 141 is between 142 and 110), and which includes the scan line (Para. [0102]; the display device may include a first conductive layer that includes the first scan line 151 that transmits the scan signal GWn, the second scan line 152 that transmits the scan signal GIn, the third scan line 154 that transmits the scan signal GI(n+1),), and wherein the third conductive layer incudes the first source voltage line (Para. [0108]; a third conductive layer that includes the data lines 171 that transmit the data signal Dm and the driving voltage line 172 that transmits the driving voltage ELVDD).

Regarding claim 6, Cho as modified by Kim teaches The display device of claim 5, Cho further teaches wherein the connection line includes a horizontal portion extending in the second direction (see Fig. 3 below), and the initialization voltage line is disposed between the horizontal portion and the scan line in plan view (Fig. 8; 159 is between 510 and 152).

Regarding claim 7, Cho as modified by Kim teaches The display device of claim 6, Cho further teaches wherein the horizontal portion of the connection line overlaps the first source voltage line in the thickness direction of the display device (Fig. 8; wherein 510 overlaps 172). 

Regarding claim 10, Cho as modified by Kim teaches The display device of claim 2, Cho teaches further comprising: a coupling blocking layer disposed between the initialization voltage line and the connection line (Fig. 12; the shield layer 530 is disposed between 159 and 510), and wherein the coupling blocking layer overlaps the connection line in the thickness direction of the display device (Fig. 12 and Para. [0131]).

Regarding claim 11, Cho as modified by Kim teaches The display device of claim 10, Cho teaches further comprising: a first source voltage line disposed between the initialization Fig. 12; wherein 172 is disposed between 159 and 510), wherein the coupling blocking layer is electrically connected to the first source voltage line (Fig. 12 and [0715]; wherein 530 is electrically connected to 172).


Allowable Subject Matter
9.	Claims 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

10.	Claims 12-20 are allowed.
Regarding claim 12, none of the references cited either alone or in any combination teaches and/or suggest “an anode electrode disposed between a first connection line and a second connection line of the plurality of connection lines, wherein each connection line includes a horizontal portion extending in a second direction intersecting the first direction, and the horizontal portion overlaps the initialization voltage line in a thickness direction of the display device, and is offset from the anode electrode”



Conclusion
11.         Particular paragraphs and figures of the identified references have been cited for applicant's convenience. Although the specific citations applied to specific limitations are representative of the teachings in the art, other passages and figures of the cited references may apply as well. It is respectfully requested that applicant, in preparing any response, fully consider the references in their entirety as potentially teaching all or part of the claimed invention. Similarly, any cited passage should be considered in light of other relevant passages previously or subsequently cited in the office action.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY ONYEKABA whose telephone number is (571)270-7633.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMY ONYEKABA/Primary Examiner, Art Unit 2628